Park, J.
The plaintiff purchased of the defendants a commutation ticket that entitled him to ride upon their road a certain length of time, upon certain conditions.
One of. the conditions was that the ticket should be shown to the conductor on every trip the plaintiff might make, and in case it should not be shown when requested by the conductor that regular fare for that trip should be paid. On the occasion complained of the plaintiff by mistake left his ticket at home, and consequently was unable to show it to the conductor when requested to do so..
The conductor knew that he had purchased a commutation ticket of the defendants, but, acting in accordance with the terms of the contract and the instructions of the defendants, demanded of the plaintiff regular fare for the trip. The plaintiff insisted upon the right to ride in the cars upon his ticket without producing it, and, after informing the conductor that he had inadvertently left his ticket at home, refused to pay the fare for the trip, and was therefore ejected from the train at the next station.
These are the main facts of the case, and it is difficult to see what claim they establish against the defendants. It seems to be conceded that the plaintiff was liable to pay the regular fare for the trip, and his refusal -to pay gave the defendants a right of action against him for the amount of the fare; but the claim is that the defendants had no right to eject the plaintiff from the train.
If the plaintiff had no right to ride in the cars on his *291commutation ticket, then it follows that the purchase of the ticket,'and the facts that are stated concerning it, have nothing to do with the case further than to show that the plaintiff believed he had a right to his passage by his ticket, and that his refusal to pay the regular fare was in consequence of such belief.
The question then is, had the defendants the right to eject the plaintiff from the train ?
They had a regulation to that effect in cases like the present one, and the plaintiff was ejected in accordance therewith.
Was the regulation reasonable ? It is difficult to see how this case can be distinguished from that of a common passenger, where a regulation requiring his ejection from a train should he refuse to pay the regular fare has been held to be reasonable. Hibbard v. N. York & Erie R. R. Co., 15 N. York, 455. The same principle was recognized in Crocker v. N. London, Willimantic & Palmer R. R. Co., 24 Conn., 249.
It is easy to see that the conductors of trains on a railroad cannot be expected to remember the length of time a commutation ticket has to run in each particular case, although it may have been repeatedly shown to them; and therefore, if railroad companies are bound to trust to the declarations of commuters, that the time has not expired, they are in danger of being defrauded in many cases. If it be said that a right of action is sufficient security, it should be observed that much vexation and expense attend the right where the demand is small and cases are numerous; so much so that the value of the right is greatly impaired even in cases where parties are able to respond in damages.
The only ground that has been suggested why a distinction should be made between the case of a commuter and that of a common passenger, is, that commuters must be supposed to be able to respond in damages to the amount of the fare of a single trip upon the road, and that they generally reside in the vicinity of the road, and consequently process can be easily served upon them. But the same might be said of a large class of common passengers, and no such distinction is *292made in relation to them. And on the occasion complained of the plaintiff was nothing more than a common passenger. By the terms of his contract he agreed to pay the regular fare for the trip, whenever his commutation ticket should not be produced. It was not produced, and consequently the ticket did not apply to the trip any more than it would if the trip had been specially -exempted from its operation. The plaintiff was therefore nothing more than a common passenger.
We therefore advise the Superior Court to render judgment for the defendants.
In this opinion the other judges concurred.